Beck, Presiding Justice.
R. A. Chaney and Travis Ervin were tried for the offense of murder, and a verdict was returned finding both of the defendants guilty. The motion for a new trial contains only the general grounds. Upon an examination of the evidence it appears that *711there was sufficient evidence to authorize the conviction of the defendants.
No. 10607.
June 13, 1935.
Hamilton Burch, for plaintiffs in error.
M. J. Yeomans, attorney-general, George R. Lilly, solicitor-general, B. D. Murphy and J. T. Goree, assistant atiorneys-general, contra.

Judgment affirmed.


All the Justices concur.